IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                  February 22, 2006 Session

         LOST MOUNTAIN DEVELOPMENT CO. v. RUFUS KING v.
                   MATTHEW B. KEZAR, ET AL.

                     Appeal from the Chancery Court for Franklin County
                        No. 16,818    Jeffrey F. Stewart, Chancellor



                 No. M2004-02663-COA-R3-CV - Filed on December 19, 2006



WILLIAM B. CAIN , J., concurring.

         I concur in the opinion of the Court and write separately in order to re-emphasize and re-
affirm the sound rules of law stated in Holt v. Citizen Central Bank, 688 S.W.2d 414 (Tenn.1984).
Prior to the decision of the Supreme Court in Holt, an innocent purchaser at a foreclosure sale had
constantly to look back over his shoulder for fear that someone would challenge the validity of the
foreclosure sale in equity under the “shock the conscience of the court” standard. Holt makes it clear
that, in the absence of misconduct or fraud, a purchaser at a foreclosure sale where the property
brings less than true value is free from a constant cloud upon his title.

        The case at bar has nothing to do with a foreclosure sale but is limited to disputes between
the original parties to a mortgage or deed of trust and their privies. We are dealing here with
deficiency judgment that does not affect the title to the property involved in the foreclosure.



                                                      ___________________________________
                                                      WILLIAM B. CAIN, JUDGE